PER CURIAM.
On this direct appeal from his conviction and sentence for second degree murder while armed with a firearm, appellant argues that the trial court erred by denying his motion for judgment of acquittal because the State failed to rebut appellant’s claim of self-defense beyond a reasonable doubt. Although the offense was committed in 2003, appellant argues that, for purposes of appellate review, this court should apply sections 776.012 and 776.013, Florida Statutes (2005), which, effective October 1, 2005, statutorily eliminated the duty to retreat from the common law on self-defense under certain circumstances. Contrary to appellant’s argument on appeal, the applicable law in this case is the law which existed at the time of the offense. See State v. Smiley, 927 So.2d 1000 (Fla. 4th DCA 2006), approved by 32 Fla. L. Weekly S303, — So.2d —, 2007 WL 1628111 (Fla. June 7, 2007).
Because we conclude that a jury question was presented on the issue of self-defense, we affirm appellant’s conviction and sentence. See Hoffman v. State, 708 So.2d 962 (Fla. 5th DCA 1998); Hunter v. State, 687 So.2d 277 (Fla. 5th DCA 1997).
AFFIRMED.
ALLEN, WOLF, and POLSTON, JJ., concur.